Citation Nr: 0407465	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  02-08 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from April 1954 to March 
1956.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida, which denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss and tinnitus.  The veteran perfected a timely 
appeal to that decision.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims on appeal and has notified 
him of the information and evidence necessary to substantiate 
his claims.  

2.  The veteran's service medical records are not available, 
having presumably been destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1973.  

3.  There is competent medical evidence of record causally 
relating the veteran's current bilateral hearing loss and 
tinnitus to exposure to acoustic trauma during his active 
service.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the Board 
concludes that his bilateral hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2003).  

2.  Giving the benefit of the doubt to the veteran, the Board 
concludes that his tinnitus is of service origin.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  In view of 
the Board's decision to allow the veteran's appeal in full, 
there is no need to discuss VA's compliance with the VCAA.

II.  Factual Background.

The record indicates that the veteran served on active duty 
from April 1954 to March 1956.  The veteran's discharge 
certificate (DD Form 214) indicates that his military 
occupational specialty was as a light vehicle driver with an 
antiaircraft artillery battery.  In June 2001, the National 
Personnel Records Center (NPRC) certified that the veteran's 
service records had been destroyed by a fire.  

The veteran's claim for service connection for hearing loss 
and tinnitus (VA Form 21-526) was received in October 2000.  
In a statement in support of claim (VA Form 21-4138), dated 
in October 2000, the veteran stated that he was exposed to 
noise and acoustic trauma as a result of his service with 
Antiaircraft Artillery Batteries using 75mm and 50 caliber 
weapons during his period of active duty.  The veteran 
maintained that, over the years, the acoustic trauma left him 
with substantial hearing loss and ringing of the ears.  

Submitted in support of the veteran's claim was a private 
treatment report from Dr. Michael J. Sakellarides, dated in 
August 2000, noting that the veteran had reported a history 
of serving on antiaircraft batteries during his period of 
active duty, using 75 mm and Quad 50 caliber guns constantly 
for a period of two years; the veteran also indicated that he 
was not provided any hearing protection.  Dr. Sakellarides 
indicated that a diagnostic audiogram was performed, which 
showed a bilateral mild sloping to profound mixed hearing 
loss in both ears, with 92 percent discrimination in the 
right and 88 percent discrimination on the left.  Dr. 
Sakellarides provided a copy of the audiogram.  Dr. 
Sakellarides concluded that, based on the audiogram and the 
veteran's history, it was more likely than not that the 
veteran's current hearing loss and tinnitus were due to the 
acoustic trauma that he was exposed to during active military 
service.  

Received in March 2001 were VA outpatient treatment reports, 
dated from December 2000 to March 2001, showing treatment for 
several disabilities including hearing loss and tinnitus.  
During a clinical visit in December 2000, it was noted that 
the veteran was progressively troubled by hearing loss and 
tinnitus.  The impression was bilateral sensorineural hearing 
loss documented by audiogram.  An audiology consultation, 
dated in February 2001, also reported a diagnosis of high 
frequency sensorineural hearing loss.  The report of an 
audiology evaluation, dated in February 2001, reported a 
history of noise exposure to gunfire during military service.  
The veteran complained of difficulty understanding speech in 
a variety of listening conditions.  

Of record is a copy of audiogram, dated in May 2002, showing 
findings of very mild to severe high frequency sensorineural 
hearing loss, both ears.  Attached to that report was a 
medical statement from Dr. Sanford R. Dolgin, indicating that 
he evaluated the veteran in regards to noise induced hearing 
loss while in active military service.  Dr. Dolgin stated 
that, after a thorough ear, nose and throat examination, as 
well as a thorough review of the veteran's audiogram, he 
determined that the veteran had tinnitus and sensorineural 
hearing loss due to noise induced trauma while on active 
duty.  


III.  Legal analysis.

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  In addition, 
certain chronic diseases, including sensorineural hearing 
loss (organic disease of the nervous system), may be presumed 
to have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) (2003) are applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  The United States Court of Appeals 
for Veterans Claims (Court) has held that post-service 
evidence may suffice to demonstrate that a veteran had a 
chronic disease in service, i.e., that such evidence need not 
be contemporaneous with the time period to which it refers.  
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Such evidence 
must be medical unless it relates to a condition as to which 
under case law of the Court, lay observation is competent.  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

For the purposes of applying the law administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  

As discussed above, the veteran's service medical records, 
including those pertinent to the period of service during 
which he contends that acoustic trauma occurred, are missing 
and are presumed to have been lost during the fire at the 
NPRC.  The Court has held that in cases where records once in 
the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the- doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  

The Court has also issued several opinions that are helpful 
in evaluating the veteran's claim.  In Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992), the Court found that the absence 
of a documented hearing loss while in service is not fatal to 
a claim for service connection.  Further, in Hensley v. 
Brown, 5 Vet. App. 155, 159-160 (1993), the Court noted that, 
when a veteran does not meet the regulatory requirements for 
a disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Finally, in a case similar 
to that on appeal here, Peters v. Brown, 6 Vet. App. 540, 543 
(1994), the Court said that a veteran may establish service 
connection for a disability not manifested during service, or 
within the statutory presumptive period, with evidence that 
demonstrates that the disability actually resulted from a 
disease or injury incurred in service.  

The veteran's DD 214 documents his military specialty as a 
light vehicle driver with an antiaircraft artillery battery.  
The veteran also reported that he was exposed to noise and 
acoustic trauma from using 75mm and 50 caliber weapons during 
his service with antiaircraft artillery batteries.  The 
veteran's contentions regarding his military duties and 
exposure to acoustic trauma is consistent with the available 
military records concerning his service.  The Board finds the 
veteran's description of his exposure to acoustic trauma in 
service to be reliable.  Thus, the veteran has evidence of 
exposure to acoustic trauma in service and evidence of 
current hearing loss and tinnitus.  

Nevertheless, as noted previously, the lack of any 
contemporaneous evidence of hearing loss disability in 
service or at separation is not fatal to the veteran's claim.  
Ledford, 3 Vet. App. at 89.  The key issues are whether the 
veteran currently satisfies the criteria of 38 C.F.R. 
§ 3.385, and whether there is a basis for linking the current 
hearing loss disability to the veteran's period of active 
service.  Hensley, 5 Vet. App. at 159.  

The evidence of record indicates, and the RO concedes, that 
the veteran currently has bilateral hearing loss disability 
that satisfies the definition for hearing impairment in 38 
C.F.R. § 3.385.  Moreover, the statements from Drs 
Sakellarides and Dolgin clearly link the veteran's current 
hearing loss and tinnitus to his exposure to noise in 
service.  Moreover, there is no medical opinion of record to 
say that the veteran's hearing loss is not related to noise 
exposure in service.  

The law provides that, when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue to the determination of the matter, the benefit of the 
doubt in resolving that matter must be given to the veteran. 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  
However, there are medical opinions of record linking the 
current disability to service.  In view of the totality of 
the evidence, including the veteran's credible accounts of 
noise exposure during active service, and his documented 
hearing loss and tinnitus, and the absence of evidence of 
other significant noise exposure post-service which could 
have resulted in his current hearing loss disability, the 
Board finds that it is at least as likely as not that 
bilateral hearing loss and tinnitus were incurred in active 
service.  Resolving all reasonable doubt in the veteran's 
favor, the Board concludes that service connection for 
bilateral hearing loss and tinnitus is warranted.  





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



